NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10083

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00860-LEK-16

 v.

TINEIMALO ADKINS,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Tineimalo Adkins appeals from the district court’s orders denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We need not address the parties’ arguments regarding exhaustion because,

even if the district court erred by addressing Adkins’s motions on the merits, the

error was harmless because the court properly denied relief on other grounds. See

United States v. Keller, 2 F. 4th 1278, 1283 (9th Cir. 2021).

      Adkins argues that the district court applied the wrong legal standard by

treating U.S.S.G. § 1B1.13 as binding in violation of United States v. Aruda, 993

F.3d 797, 802 (9th Cir. 2021). We reject this claim because, although the district

court appears to have treated § 1B1.13 as binding in its initial order, on

reconsideration it explained that it was not constrained by § 1B1.13. Nevertheless,

its “independent assessment” that Adkins had failed to demonstrate extraordinary

and compelling reasons for release was “unchanged.”

      Adkins also contends that the district court improperly bifurcated its analysis

by declining to consider the § 3553(a) factors and certain arguments. However,

given the court’s conclusion that Adkins had failed to show extraordinary and

compelling reasons for relief, it was not required to reach the § 3553(a) factors.

See Keller, 2 F.4th at 1284 (“[A] district court that properly denies compassionate

release need not evaluate each step.”). Moreover, the record reflects that the court

considered Adkins’s circumstances and arguments and provided a sufficient

explanation for its decision. See Chavez-Meza v. United States, 138 S. Ct. 1959,

1965 (2018). The court did not abuse its discretion in concluding that Adkins’s


                                          2                                    21-10083
recovery from COVID-19 undermined his argument for release and that he had

failed to establish extraordinary and compelling reasons. See Keller, 2 F.4th at

1281 (stating standard of review); United States v. Robertson, 895 F.3d 1206, 1213

(9th Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or not supported by the record).

       Adkins’s motion for judicial notice is denied.

       AFFIRMED.




                                            3                                      21-10083